PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,974,551
Issue Date: Apr 13, 2021
Application No. 16/050,128
Filing or 371(c) Date:  Jul 31, 2018
Attorney Docket No. P180711US00 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the petition for a replacement Letters Patent under 37 CFR 1.182, filed` January 24, 2022, for the above-identified patent.  

The petition is GRANTED.

Inquiries concerning this decision may be directed to the undersigned at (571) 272-6735.
Inquiries regarding issuance of duplicate Letters Patent may be directed to Rochaun Hardwick in the Office of Data Management at (571) 272-4200.

A copy of this decision is being faxed to the Office of Data Management for issuance of a duplicate Letters Patent.  The duplicate Letters Patent is being sent to the address currently of record. 


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET




cc:	Rochaun Hardwick,  Randolph Square, 9th Floor, Room D33 (Fax No. (571) 270-9958)